[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 219 
May 27, 1941. The opinion of the Court was delivered by
The decree of Honorable L.D. Lide, Judge of the Twelfth Judicial Circuit, correctly decides all issues properly before the Court in this case, and is hereby adopted and will be reported as the opinion of this Court.
Judgment affirmed.
MR. CHIEF JUSTICE BONHAM and MR. JUSTICE BAKER concur.
MESSRS. JUSTICES FISHBURNE and STUKES concur in part and dissent in part.